In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00176-CV
     ___________________________

  IN THE INTEREST OF A.I., A CHILD



  On Appeal from the 233rd District Court
          Tarrant County, Texas
      Trial Court No. 233-691866-20


  Before Bassel, Wallach, and Walker, JJ.
  Memorandum Opinion by Justice Bassel
                           MEMORANDUM OPINION

                                    I. Introduction

      This is an ultra-accelerated appeal1 in which Appellant F.P. (Mother) and

Appellant N.I. (Father) appeal the termination of their parental rights to their

daughter Angela 2 following a bench trial. Mother’s and Father’s parental rights were

terminated based on clear and convincing evidence of three predicate grounds—

endangering environment, endangering conduct, and failure to comply with their

court-ordered service plans—and the best-interest ground. See Tex. Fam. Code Ann.

§ 161.001(b)(1)(D), (E), (O), (b)(2). In five issues, Mother challenges the sufficiency

of the evidence to support the four termination findings and the lack of specificity of

the service plan. Father’s court-appointed attorney filed an Anders brief, stating that

he did not find any legally nonfrivolous ground constituting error. Because sufficient

evidence supports the trial court’s findings on endangering conduct, failure to comply

with a sufficiently specific court-ordered service plan, and best interest that Mother

challenges and because Father’s appeal is frivolous, we affirm the trial court’s

judgment terminating Mother’s and Father’s parental rights to Angela.




      1
        See Tex. R. Jud. Admin. 6.2(a) (requiring appellate court to dispose of appeal
from a judgment terminating parental rights, so far as reasonably possible, within 180
days after notice of appeal is filed).
      2
       See Tex. R. App. P. 9.8(b)(2) (requiring court to use aliases to refer to minors in
an appeal from a judgment terminating parental rights).

                                            2
                              II. Factual Background

      A.     Overview

      Mother has given birth to seven children since 2014. She does not know all of

her children’s names because some of the children have been adopted. Some of the

children went to live with relatives, while other children, like Angela, were removed

from the home due to concerns about the parents’ conduct. The children for whom

Mother did not have custody were born prior to Angela and were fathered by

Husband;3 Father is Angela’s father. The testimony at trial revealed that there were

initial concerns about drug use, mental-health medication compliance, and housing

stability and that other endangering conduct and service-plan compliance failures

came to light while the case was pending.         Because Mother raises sufficiency

challenges, including a challenge to the best-interest finding, we set forth a detailed

summary of the testimony from the termination trial.4

      B.     The Investigator’s Testimony

      Kimberly Holloway, an investigator with the Department of Family and

Protective Services (the Department or CPS), testified that the Department received

two referrals in October 2020 regarding Angela, who was a newborn. The first

referral alleged that Mother had sought minimal prenatal care, that she had a history

      Mother had filed for divorce from Husband, but no evidence was admitted
      3

showing that he was her ex-Husband at the time of the termination trial.
      4
        The bulk of the termination trial was held on April 4, 2022, and then the trial
court reconvened the trial on May 11, 2022, “to get an update on some matters.”

                                          3
of postpartum depression and was not on any medication, that she had two other

children in foster care, and that there had been domestic violence in the home. The

second referral alleged that the home visit revealed concerns about the smell of cat

feces and urine, that Father appeared to be under the influence, that the parents did

not have stable employment, and that there had been previous domestic violence.5

         Holloway met with Mother at the hospital and questioned her. Mother said

that she had smoked marijuana for approximately two months in 2018 but denied any

current drug use. 6 Mother admitted that there had been domestic violence between

her and Husband. Mother mentioned that she had been diagnosed with depression

and said that she was not taking medication but was seeing a therapist. Holloway

asked Mother about reports that Mother and Father had planned to have Angela

adopted but that they were only doing that for financial gain. Mother admitted that

she had planned to put Angela up for adoption because she was struggling financially

while she was pregnant and that the prospective adoptive parents had helped her out

financially for a couple of months, but Mother said that she had changed her mind

because she was doing well financially at the time of Angela’s birth. Holloway’s

concerns after speaking with Mother were varied:


        Holloway testified that Mother had prior CPS history in October 2019
         5

involving two of her other children and that the allegation was ruled “reason to
believe.” Angela was Father’s first child, and he had no prior CPS history.

         Angela’s umbilical cord was tested at the hospital, and it was negative for
         6

drugs.

                                          4
      [One was the] motive for keeping [Angela]. Due to [Mother’s] talking
      about . . . putting her up for adoption and then deciding, I guess, more
      last minute that she wasn’t going to do that after being helped financially
      by the adoptive parents, and then, of course, the history with her having
      multiple other children and not having custody of any of those children,
      and then not being cooperative with services.

      To address these concerns, Holloway developed a safety plan for Mother and

Father that allowed them to have only supervised contact with Angela. Angela was

discharged from the hospital to Father’s cousin and his grandmother.

      After Angela went home with Father’s relatives, Holloway met with Father at

the apartment that he shared with Mother. Father said that he had been diagnosed

with ADHD and ADD, “but he wasn’t really sure.” Father denied any drug history,

but he agreed to be drug tested. With regard to the parents’ prior plan to put Angela

up for adoption, Father said that “he wasn’t sure how serious [Mother] was about it,

but after he thought about things, he couldn’t do it.”

      Holloway sent Father a text on Monday, November 2, 2020, giving him the

information about where he should go to provide a urine sample and a hair-strand

sample for drug testing, and he said that he could not go until Friday because he was

out of town for work. Holloway testified that this concerned her because “with

certain drugs, urine tests [are] . . . only going to show positive for a very limited

amount of days” as the tests cover a shorter time period, while a hair-strand test goes

back three months. After Father submitted the samples, his urine test came back

negative, but his hair-strand test was positive for cocaethylene, cocaine metabolite,


                                           5
marijuana, and one substance that Holloway could not pronounce. When Holloway

told Father the results, he said that the urine test showed that he was not currently

using drugs and that the positive on the hair-strand test resulted “from something that

he had done” before Angela was born.

      Mother took a drug test on November 13, 2020. Holloway was notified on

November 19 that Mother’s hair-strand test was positive for cocaine metabolite.

Mother gave several reasons, saying that the epidural and certain medications that she

was given at the hospital when she gave birth to Angela could have caused her to test

positive. Holloway pointed out to Mother that she and Father had both tested

positive for the same substance (despite that Father had not been in the hospital

giving birth) and that there was concern that they would be unable to appropriately

care for Angela. Holloway requested a removal because the safety plan of placing the

children with relatives could not be a long-term placement.7

      C.     The Caseworker’s Testimony

      Cecilia Moreno, a caseworker with Our Community Our Kids (OCOK),8

testified that she was assigned to this case because she was also the caseworker for


      7
       On cross-examination, Holloway agreed that being somewhere short term is
not a reason for removal. Holloway’s understanding was that Mother and Father
could not have stayed at the apartment where Angela was staying because Mother and
Father were not on the lease.
      8
        Moreno agreed that OCOK is the agent for the Department for purposes of
providing conservatorship services to children and their families when the children are
in the conservatorship of the Department.

                                          6
two of Mother’s other children. With regard to the other two children, Mother lagged

in starting her services but eventually made some progress. Mother, however, was not

able to have the other two children returned to her on a monitored return because she

had failed to continue engaging in family therapy with the two children and had failed

to be successfully discharged from her therapist. Moreno said that Mother eventually

relinquished her parental rights to those two children.

      Moreno explained her concerns about Mother’s and Father’s ability to provide

a safe and stable environment for Angela when she came into care. The concerns

about Mother included her mental health, housing instability, employment instability,

failing to engage in services for prior CPS cases, and drug use. The concerns about

Father included drug use, mental health, housing instability, and employment

instability. Moreno made a new service plan for Mother with regard to Angela’s case

and went over it with her in December 2020; Moreno also created a service plan for

Father. Mother’s service plan required her to participate in individual therapy; to

undergo a psychosocial assessment, a mental-health assessment, a psychological, and a

substance-abuse assessment; to follow through with any recommended treatment

from the substance-abuse assessment; to submit to random drug testing, and to attend

weekly visits with Angela.     Father’s service plan required him to participate in

individual therapy; to undergo a psychosocial assessment, a mental-health assessment,

a psychological, and a substance-abuse assessment; to follow through with any



                                           7
recommended treatment from the substance-abuse assessment; to submit to random

drug testing; to complete parenting classes; and to attend weekly visits with Angela.

      Moreno testified that Mother had completed the psychological; had completed

a substance-abuse assessment, was unsuccessfully discharged, had reengaged in

another substance-abuse assessment/treatment, and was successfully discharged; had

completed the mental-health assessment through MHMR and was recommended

services for medication management; had completed the psychosocial evaluation; and

had submitted to random drug testing and had tested negative during the case.9 Based

on Mother’s progress on her services, the Department initiated unsupervised visits in

increments in September 2021. However, the incremental time of more unsupervised

contact ceased the following month when Mother’s mother, with whom Mother was

living at the time, requested that Mother move out of the home; at that point, there

were concerns that Mother did not have a safe and stable place to live. The following

month, Mother’s attorney requested an extension of the case.

      Moreno testified that as of November 2021, Father had completed his

psychosocial assessment, which recommended outpatient services at Lena Pope for

individual and group counseling; 10 however, Father had been unsuccessfully

discharged in October 2021.       Father had completed his psychological and his

      9
       On cross-examination, Moreno testified that Mother had no-showed for a
drug test on November 30, 2021.
      10
        Moreno testified that the program through Lena Pope offered Father
individual counseling in addition to drug treatment through group sessions.

                                           8
parenting class, and he had submitted to random drug testing but had not passed all

of his tests. Moreno testified that Father’s urine test on December 30, 2020, came

back “negative diluted.” Additionally, his March 31, 2021 hair-strand test came back

positive for amphetamines, methamphetamine, cocaine, and marijuana. Father told

Moreno that he had taken Sudafed for a cold and had been around people who were

using marijuana, but he denied consuming any drugs. Father also tested positive for

cocaine on a June 29, 2021 hair-strand test. Father’s urine test was negative on

August 3, 2021, but he did not show for requested drug tests on August 31, 2021, and

September 21, 2021.

      On November 12, 2021, the trial court signed an order extending the dismissal

date, setting hearing dates, and setting forth court-ordered services. Moreno testified

as to Father’s compliance on the court-ordered services: (1) complete a mental-health

assessment at MHMR and follow through with any recommendations—did not

comply; (2) reengage in individual therapy through Lena Pope until successfully

discharged by his therapist—did not comply; (3) submit for random drug testing—did

not comply on the two dates requested (November 30, 2021, and January 20, 2022);

(4) submit for a substance-abuse assessment through Recovery Resource Council and

follow all recommendations—did not comply; (5) provide the Department with proof

of employment—did not comply; (6) provide a copy of his lease agreement and

monthly payment confirmations—did not comply; (7) maintain safe and stable



                                          9
housing—Father provided his aunt’s address in March 2022; and (8) regularly visit

Angela—complied.

      Moreno testified about her concerns regarding Father’s ability to safely parent

Angela. Moreno stated that it was a concern that Father did not continue to reengage

in services and that he had not addressed the initial concern of drug use, “in addition

to also not following through with the mental[-]health assessment.” Moreno testified

that it was also concerning that he had not submitted to any drug tests since August

2021 and that all of his hair-strand tests had been positive for drugs.

      Moreno also testified regarding Mother’s compliance with the court-ordered

services: (1) continue to attend PACC11 for individual therapy until successfully

discharged by her therapist—discharged unsuccessfully the week prior to trial;

(2) submit to random drug tests—complied but concerns existed about her ability to

maintain her sobriety going forward because she did not have a support system in

place; (3) continue medication management through MHMR and attend all follow-up

appointments—no-showed for her November 2021 appointment; (4) continue

Narcotics Anonymous/Alcoholics Anonymous (NA/AA) group meetings and

provide Moreno with sign-in sheets—provided a document with dates, times, and a

signature but no address, and Moreno never received a call back from the alleged

signer of the document; (5) provide the Department with proof of employment—

provided a pdf file in February 2022 that had no phone number for the individual

      11
        This acronym was not defined in the record.

                                           10
who wrote the document, no address of the company, and no one responded to the

email that Moreno had sent to confirm the legitimacy of the document and Mother’s

employment; (6) provide a copy of her lease agreement and monthly payment

confirmations—provided one confirmation for an apartment from January 27, 2022

to February 27, 2022, with an attachment that continued the lease with no end date

and alerted Moreno that she had moved out in March 2022 due to her bank account

being frozen;12 (7) maintain safe and stable housing—did not comply; and (8)

regularly visit Angela—complied.

       Moreno testified about her concerns regarding Mother’s ability to provide a

safe and stable home for Angela: “The fact that she has not been . . . stable since the

onset of the case. Home stability for her . . . is chaotic. . . . [I]t doesn’t seem that

she’s consistent with . . . home stability and work stability, . . . keeping a job for a few

weeks at a time.” Moreno had served as Mother’s caseworker from March 2020



        Mother told Moreno that she had moved to a motel room and was donating
       12

plasma twice each week to pay for it. The CASA report filed April 1, 2022, noted the
following regarding Mother’s housing and employment status:

       On 3/23/2022, [Mother] talked with CASA following a visit with
       [Angela]. She stated that she had to quit the latest job because of [a] lack
       of transportation. She has moved into a motel close to the CPS office
       near Las Vegas Trail in west Fort Worth. She does not know how long
       she can stay there because it costs fifty dollars a night. [Mother] stated
       [that] she is unemployed but has been selling plasma. She stated that she
       had a job interview later that week. CASA texted [Mother] to follow up
       on the outcome of the interview[,] but [Mother] did not respond.


                                            11
through the trial in April 2022 and had seen patterns regarding actions or inactions

with regard to trying to get her children back:

      I’ve seen the same pattern of behavior from [the other two children’s]
      case where we were so close to reunifying, and then [Mother] failed to
      follow through with engaging in services, in addition to testing positive,
      via hair follicle, for cocaine . . . after [Angela] was born. During [the
      other two children’s] case, she was unemployed, and then she got a job,
      but, again, that didn’t last long. She had gotten her apartment [on] April
      27[,] 2020. By December, she had already self-reported that she had to
      leave that apartment and was staying with [Father’s] mom . . . until
      March [2021].

             ....

             . . . She stayed there for a couple of months, and then, again,
      staying with friends, hotel rooms. And then . . . I saw stability when she
      was at her mom’s house, where she had gone . . . back on her
      medication, she was taking her medication, attending the services,
      engaging in the services, and also had that support system in place . . . .

             ....

              . . . Again, she’s going from place to place, doesn’t have a stable
      home. Right now, as of yesterday night, she had texted me saying that
      she had moved . . . to a friend’s house, as of yesterday night. And then
      . . . I believe I had spoken with her last week, I think it was on a
      Wednesday, that she had said that she was staying at a hotel room, and
      then a couple weeks before she was at the other apartment that she was
      staying from January to March 13.

      Moreno testified that Mother had self-reported that she was compliant in

taking her medications, but she had not provided proof. Moreno had concerns about

whether Mother was being honest because “she [had] denied being pregnant [with

Angela] even though . . . [Moreno] had confronted her about it, and, subsequently, she

[had] lied again about having a miscarriage”; Mother did not admit that she was

                                           12
pregnant with Angela until July 2020 and gave birth in October 2020. Additionally,

Mother had told her therapist that she had a theft charge from when she was eighteen

years old, despite that it had an offense date in January 2022, when Mother was

twenty-seven years old. When Moreno asked Mother why she had told the therapist

that the charge was from years prior, Mother acknowledged that she had lied to her

therapist and said that “she didn’t want the Department to frown upon her and use it

against her.” Additionally, Moreno had concerns about the documents that Mother

had provided to confirm her employment and her attendance at NA/AA meetings:

      Like I said, I did not get any verification as to if she was ever employed
      there. I . . . received a text from her . . . supervisor . . . . I requested a
      call[ ]back, trying to set up something. Didn’t hear back from them. I
      sent an e-mail to the e-mail address that the letter provided, didn’t
      receive a call back. In addition to the sponsor’s information, the NA
      classes, . . . I’m not able to verify any information[;] the information that
      she has provided is technically incomplete if I can’t verify it, if there’s no
      way of us knowing if it’s true or not.

      At the time of the termination trial, Angela was residing in a loving foster home

in Tarrant County and had been in that home since November 2021.13 Moreno said

that Angela was “doing really well” in the foster home; she was meeting all her

developmental milestones and was engaging and socializing with the other foster

siblings in the home. Moreno testified that Angela was bonded to the foster parents.

According to Moreno, the foster parents were meeting Angela’s emotional,


      13
        The current foster parents had served as respite caregivers for the initial foster
parents who cared for Angela from November 2020 to November 2021, so the
current foster parents had known Angela essentially her whole life.

                                           13
developmental, medical, educational, and physical needs, and Moreno opined that

they would be able to meet those same needs in the future. Moreno said that Angela

had been discharged successfully from her ear–nose-and-throat (ENT) specialist,14

from speech therapy,15 and from Early Childhood Intervention (ECI) because she was

on target for her age. Moreno testified that the foster parents are interested in

adopting Angela.

         Moreno requested that the trial court terminate Mother’s parental rights based

on (D), (E), and (O) predicate grounds (endangering environment, endangering

conduct, and failure to complete court-ordered services) and the best-interest ground.

Moreno believed that it was in Angela’s best interest for Mother’s parental rights to be

terminated because Mother had not demonstrated stability “since the onset of the

case.”        Moreno explained, “There [are] concerns with her work stability, home

stability, continuing to follow through with services or just simple appointments that

. . . if they were to be [Angela’s] appointments, it would be a concern for . . . meeting

[Angela’s] basic medical needs, and just the fact that she doesn’t have the . . . stability


        The CASA report filed April 1, 2022, noted that Angela was treated for
         14

eustachian-tube bilateral disorder in August 2021 and that she had been discharged
from her ENT physician.

        The CASA volunteer’s report dated September 10, 2021, noted that on
         15

August 11, 2021, Angela was evaluated for swallowing problems and speech. She was
diagnosed with “developmental disorder of speech and language, unspecified” and
was referred to a speech therapist. The speech therapist evaluated Angela on
August 24, 2021, and noted that she did not babble or imitate or try to make new
sounds.

                                            14
financially to provide her basic needs at home.” Moreno said that Mother had not

necessarily been able to meet her own needs on occasion and had to seek help from

friends to have a place to stay.

       Moreno also requested that the trial court terminate Father’s parental rights to

Angela based on (D), (E), and (O) predicate grounds and the best-interest ground.

Moreno explained that Father had not engaged in services and that the Department

was unsure of Father’s sobriety, his mental health, his home stability, and his work

stability. Moreno said that the last time she had spoken with Father, he was not

working but had an interview lined up. To Moreno’s knowledge, Father had been

staying at his aunt’s house for a couple of months prior to the termination trial.

Moreno opined that termination of Father’s parental rights to Angela is in her best

interest because he had failed to engage in services, had failed to demonstrate sobriety

through his failure to submit to numerous requested drug tests, and had not

participated in services—other than visits—since August 2021.

       Regarding Father and Mother as a couple, the Department was “unsure if they

would be capable or sober to care for [Angela].” Moreno explained that Angela was

“just over a year old” at the time of the trial, that she was still vulnerable, and that it

was unclear whether she would have medical needs in the future.

       The Department’s plan, if Mother’s and Father’s parental rights to Angela were

terminated, was for Angela to be adopted by her foster parents. Moreno opined that

such plan was in Angela’s best interest.

                                            15
        D.    Mother’s Testimony

        Mother discussed the CPS referrals that had occurred prior to Angela’s birth.

With regard to the CPS case in December 2015, Mother said that her aunt had called

CPS to alert authorities that Husband was hitting Mother. That case was a family-

based safety services case in which Mother worked various services. Mother had

another CPS case in 2018 after Husband assaulted Mother in front of the children and

hit one of the children. Mother again worked family-based safety services, and CPS

raised concerns about her mental health and sobriety.

        In October 2019, there was a third CPS case after Husband again assaulted

Mother, and one of the children had bruises on her face due to Husband. The police

arrested Husband, and CPS removed the two children who lived with Mother and

Husband and placed the children in foster care.

        Also in October 2019 while Mother was married to Husband, Mother met

Father through social media. He was seventeen years old at the time. Mother and

Father used cocaine together a couple of times, as well as marijuana.16 Mother said

that she had stopped using drugs in February 2020 when she found out that she was

pregnant with Angela. When Mother learned that she was pregnant, she and Father

talked it over and planned for Angela to be adopted. Mother testified that they had

changed their minds by the time that Angela was born in October 2020.


         Mother testified that she had started using marijuana in 2018 and cocaine in
        16

2019.

                                          16
      As discussed above, Angela was removed a month after her birth due to a

variety of factors, including that Mother had tested positive for drugs.       Mother

admitted that she had tested positive for cocaine metabolite in November 2020.

When asked why she had tested positive, she guessed that it was due to sexual contact

with Father or “from touching [cocaine] on a table or something.” Mother said that

there was cocaine in the home when she was pregnant with Angela. On cross-

examination, Mother said that she had “passed” the urine sample that she had

provided on the same day as the positive hair-strand sample.

      Mother discussed her compliance with the service plan that she was given after

Angela was removed. Mother testified regarding the stability of her housing and

employment, her criminal charge, her mental health, and the visits with Angela.17

      Mother discussed her living arrangements but could not say how many places

she had lived since Angela’s birth in October 2020. Mother and Father had an

apartment while she was pregnant with Angela and kept the apartment for a while

after Angela was born; Mother estimated that they lived in the apartment from June

or July 2020 to December 2020 or January 2021. At that point, they could not pay

rent, and Father moved out. Mother lived with friends at various times after that.

Mother lived with her mother from July 2021 to October 2021, but her mother made

      17
         Mother also testified that she had completed a parenting class “back in 2020”
for the case involving her other children. Mother said that she had learned how to be
a better mom, how to discipline (i.e., “not to be[at]”), and that she needed to provide
for her children by working and taking care of them. Mother was not asked to
complete a parenting class as part of her service plan for Angela’s return.

                                          17
her move out because the rest of Mother’s siblings lived there and so “it was getting

too much.” Mother did not have any other family members locally that she could live

with, so she lived in a motel or with friends before she rented her own apartment.

Mother testified that she had “lost” her apartment the month before trial. Mother

explained that in March 2022, she had tried to spend $1,000 after she had received her

income tax refund, that the bank had thought it was a fraudulent transaction and had

frozen her account, and that she had not been able to pay rent. Mother said that after

losing her apartment, she had stayed in a motel room, but she had moved to a friend’s

apartment a couple of days before the termination trial. Mother said that she had not

looked for an apartment of her own, but she claimed that was her plan.

       With regard to her employment, Mother could not recall where she had worked

prior to July 2021. In July 2021, she worked at Taco Bell and stayed there for a few

months. She then worked at a car wash for a few months before starting work at a

senior living center in March 2022. At the time of the trial in April 2022, Mother said

that she was still technically employed by the senior living center but had not been

going to work because she did not have transportation. Mother testified that she was

going to start a housekeeping job at the Omni Hotel on the Wednesday following the

trial and that she would be making $25 per hour.

       Mother testified that she had a pending criminal charge for theft after being

arrested at Walmart. Mother claimed that she had “just had a court date for it and

[that] it’s getting dismissed.”

                                          18
       Mother testified that she had been diagnosed with depression and that she was

taking Loxapine to address it. She said that she also saw a therapist and had a phone

call with a psychiatrist every few months; her last call was the month before trial.

       Mother testified that Angela showed joy during her visits. Mother said that

Father did not miss more than two visits and was loving toward Angela during the

visits. Mother opined that Father is a good father.

       Mother agreed that when the case was set for trial in November 2021, she had

asked for more time to complete her court-ordered services and that there were seven

tasks that the court ordered her to do. She testified as to her compliance with each of

the tasks:

       (1) continue to attend PACC for individual therapy until successfully

discharged by her therapist—Mother said that she was still seeing her therapist but

was having a hard time contacting her because Mother “just got a new phone”;

       (2) submit to random urinalysis and hair-strand drug tests—Mother said that

she had “passed all of them”;

       (3) continue medication management through MHMR—Mother testified that

she was current on all of her medications;

       (4) continue with NA/AA meetings, provide sign-in sheets to caseworker, and

secure a sponsor—Mother said that she was participating in a group and had a

sponsor;



                                             19
       (5) provide the Department with proof of employment via paycheck stubs or

documents showing wages earned—Mother admitted that her employment had “been

a bit spotty” but testified under oath that she would start a job at the Omni Hotel on

the Wednesday after the trial;

       (6) provide a copy of her lease agreement and monthly payment confirmation

showing that she is current with her rent and household bills—Mother admitted that

she did not have a lease agreement; and

       (7) maintain safe and stable housing—Mother said that if she had an apartment,

she would maintain it for the safety of her daughter.

       Mother said that she and Father ended their relationship a few months prior to

the April 2022 termination trial because they “decided that it would be best for [their]

child for [them] not to be together.”

       Mother opined that it is in Angela’s best interest for Mother to be named her

managing conservator. Mother said that she would permit Father to have standard

visitation.

       E.     Father’s Testimony

       Father testified that he had completed some of his services—the parenting

class and “a mental evaluation.” Father reported on his psychological evaluation that

he had begun using cocaine at age fifteen and that at his peak, he had used 3.5 grams

per day. Father said that he had told the psychologist about his overdose on cocaine

when he was seventeen but did not recall telling him that he had not used cocaine

                                          20
since then. Father acknowledged that he and Mother had used cocaine together from

when they met in October 2019 until February 2020 when she found out that she was

pregnant. Father denied ever using methamphetamine. Father said that he had last

used drugs “over a month” before the trial.

      Father explained that with regard to his failure to undergo the random drug

testing, his paper ID had expired, and his caseworker did not come to identify him

but instead counted the tests as “dirty.” Father said that he was one session shy of

completing his therapy at Lena Pope; he did not complete it because his father had a

hemorrhagic stroke. Father testified about several other family members, including

his mother, who had undergone medical crises while he was attempting to work his

services and how that affected him. While Father’s mother was in the hospital in a

medically induced coma due to COVID, he thought that she was going to die; he was

angry and relapsed “on drugs and other things like that.”

      Father said that the Friday preceding the trial, he had contacted MHMR to

reengage in services. Father said that his understanding was that he would be able to

get an appointment with a doctor to see about getting on medication.

      Father said that he loves Angela and that he is bonded with her.            He

acknowledged his mistakes but said that “to allow her to be taken from [him] is simply

spineless and heartless.” Father testified that if Angela were returned to him, he

would be able to provide a home for her and would ensure that she went to doctor



                                          21
appointments. Father’s plan for Angela was to take her out of the city and out of

Texas, but he did not provide any additional details regarding his plans for her life.

         F.    Attorney and Guardian Ad Litem’s Update

         The person who served as Angela’s attorney and guardian ad litem gave an oral

report at trial. She stated that Angela was doing well and was continuing to thrive in

the adoption-motivated foster placement that she had been in since November 2021.

The ad litem said that Angela is bonded with her foster family, their daughters, and

their extended family in Oklahoma. The ad litem said that Angela had graduated from

speech therapy and was speaking approximately eighteen words consistently. The ad

litem opined that it would be to Angela’s detriment if Mother’s and Father’s parental

rights were not terminated because they had not shown that they were capable of

providing financially for themselves, much less for a child, and had also not shown

that they were capable of providing a stable home for themselves, much less for a

child.

         G.    The CASA Volunteer’s Report

         The CASA volunteer filed a report supporting termination, and the

Department asked the trial court to take judicial notice of that report. In the report,

the CASA volunteer stated that

         [a]ccording to OCOK, [Mother] has not submitted proof of income,
         housing arrangements[,] or NA meeting attendance. She has been a no-
         show for therapy appointments and has not completed the required
         therapy component of her service plan. She has missed scheduled visits
         with [Angela] because of lack of transportation. [Mother] has not

                                           22
      provided OCOK with proof that her prescription medications have been
      filled or taken. Also, [Mother] did not “refrain from criminal and illegal
      acts” as she was arrested for allegedly shoplifting at a Walmart in North
      Richland Hills on January 28, 2022.

With regard to Father, the report stated that he

      has reported to CASA that he has had deaths and major illnesses of
      family members recently [that have] stopped him from being able to
      complete his service plan. He has been either testing positive or no-
      showing for drug testing appointments. He has not been employed nor
      does he have an address. He does not attend therapy sessions. He has
      not shown proof of taking prescriptions on a regular basis.

The CASA volunteer also provided an update on Angela:

      [Angela] appears to be well cared for. Her caregivers have bonded with
      her. She appears to be a happy child and has age-appropriate
      toys/activities. . . . [Angela] cuddles with her foster mom and smiles
      when she sees the other two girls living in the home. . . . [Angela] has
      regular visits with her parents.

The report concluded with the recommendations that (1) the trial court grant the

requested termination of parental rights of Mother and Father as to Angela and

(2) Angela remain in the current placement pending adoption.

      H.     The Conclusion of the April 4, 2022 Proceedings

      At the conclusion of the proceedings on April 4, 2022, the trial court took the

matter under advisement. As noted above, the trial court reconvened the trial on

May 11, 2022, and heard testimony from Mother and Moreno.

      I.     The Remainder of the Trial

      At the continuation of the trial, Mother testified about her work situation, her

housing, and her plan if Angela were returned to her. Mother said that she had

                                          23
worked at the Omni Hotel from April 22, 2022 to May 2, 2022. Mother testified that

on May 9, she had started working at a “better paying job”; the job paid $26 per hour

and provided medical and dental benefits. Mother testified that she had been living

with a friend at the Broadmoor Apartments18 for approximately one month and was

paying rent to her friend. Mother said that it was a three-bedroom apartment and that

there would be room for Angela if she were returned to Mother. When cross-

examined about how long she had known this “friend,” Mother admitted that she had

met her at the apartment complex, that she was a stranger, and that she had moved in

with her the same day that she had met her. Mother said that the friend, who had her

two children living with her, would let Mother stay with her as long as she needed, but

Mother was also looking at apartments to rent. Mother testified that if Angela were

returned to her, she had lined up two babysitters to watch her while Mother was at

work.

        Moreno testified that Father had not entered a drug rehabilitation program, nor

had he offered her any proof that he had done so. Father told Moreno that he had

undergone a drug assessment the week prior to the trial continuation and that he was

referred for inpatient drug treatment but was on a waiting list. Moreno, however, had

not been able to confirm that Father had undergone a drug assessment.



        Mother admitted that Father’s aunt lived at the same apartment complex
        18

where Mother was living, but she said that she did not know where he lived because
she did not talk to him.

                                           24
      J.     The Trial Court’s Disposition and the Perfection of these Appeals

      The trial court then provided a summary of the proceedings and an explanation

for the termination ruling:

      At the conclusion of the final trial on April 4[], 2022, the [c]ourt wanted
      to give [Mother] . . . the opportunity to continue to improve her
      situation, but it appears we’re still at the same situation we were at that
      day. We have a job just starting two days ago, where then we were
      having a job that would be starting the next day. It appears that we’re
      continually in the same situation.

             [Father] said that he was going to a rehab and did not go into
      rehab, but says I’m trying to get into rehab. It appears we’re at the same
      place and continue to spin our wheels to do the same thing.

             I believe that the Department has met its burden in this case and
      wanted to give the parties the opportunity to reverse that, but in this
      [c]ourt’s opinion, they have not done that[;] thereby, the [c]ourt finds it
      in the best interest of the child that the [c]ourt moves forward . . . .

The trial court then found clear and convincing evidence of predicate grounds (D),

(E), and (O) and the best-interest ground and terminated Mother’s and Father’s

parental rights to Angela. The trial court further found, in accordance with Section

161.001(c), that the order of termination of the parent–child relationship between

Mother and Angela and between Father and Angela was not based on evidence that

Mother and Father were economically disadvantaged.          Mother and Father then

perfected their appeals.

                  III. Burden of Proof and Standards of Review

      For a trial court to terminate a parent–child relationship, the party seeking

termination must prove two elements by clear and convincing evidence: (1) that the

                                          25
parent’s actions satisfy one ground listed in Family Code Section 161.001(b)(1); and

(2) that termination is in the child’s best interest. Tex. Fam. Code Ann. § 161.001(b);

In re Z.N., 602 S.W.3d 541, 545 (Tex. 2020). Evidence is clear and convincing if it

“will produce in the mind of the trier of fact a firm belief or conviction as to the truth

of the allegations sought to be established.” Tex. Fam. Code Ann. § 101.007; Z.N.,

602 S.W.3d at 545.

      To determine whether the evidence is legally sufficient in parental-termination

cases, we look at all the evidence in the light most favorable to the challenged finding

to determine whether a reasonable factfinder could form a firm belief or conviction

that the finding is true. Z.N., 602 S.W.3d at 545. The factfinder may draw inferences,

but they must be reasonable and logical. Id. We assume that the factfinder settled any

evidentiary conflicts in favor of its finding if a reasonable factfinder could have done

so. Id. We disregard all evidence that a reasonable factfinder could have disbelieved,

and we consider undisputed evidence even if it is contrary to the finding. Id.; In re

J.F.C., 96 S.W.3d 256, 266 (Tex. 2002). That is, we consider evidence favorable to the

finding if a reasonable factfinder could, and we disregard contrary evidence unless a

reasonable factfinder could not. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). The

factfinder is the sole judge of the witnesses’ credibility and demeanor. In re J.O.A.,

283 S.W.3d 336, 346 (Tex. 2009).

      We must perform “an exacting review of the entire record” in determining the

factual sufficiency of the evidence supporting the termination of a parent–child

                                           26
relationship. In re A.B., 437 S.W.3d 498, 500 (Tex. 2014). Nevertheless, we give due

deference to the factfinder’s findings and do not supplant the judgment with our own.

In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). We review the whole record to decide

whether a factfinder could reasonably form a firm conviction or belief that the

Department proved that Mother violated a predicate ground listed in Section

161.001(b)(1) and that the termination of the parent–child relationship would be in

Angela’s best interest. Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (O), (b)(2); In re

C.H., 89 S.W.3d 17, 28 (Tex. 2002). If the factfinder reasonably could form such a

firm conviction or belief, then the evidence is factually sufficient. C.H., 89 S.W.3d at

18–19.




                                          27
                                IV. Mother’s Appeal

      A.     Service-Plan Specificity and Compliance 19

      In her fourth issue, Mother argues that the trial court erred by finding that she

had failed to comply with her court-ordered service plan “as the service plan was not

sufficiently specific enough to warrant termination.” In her third issue, Mother argues

that the trial court erred by finding that she had failed to comply with her court-

ordered service plan “as worded.” 20 Unlike the scenario in the recent decision from


      19
        Although only one predicate ground—along with the best-interest ground—is
needed to support a termination order, and although we must address predicate
ground (D) or (E) pursuant to the Texas Supreme Court’s holding in In re N.G., 577
S.W.3d 230, 235–36 (Tex. 2019), we address Mother’s challenges to the predicate
ground (O) finding because we utilize Mother’s service-plan compliance in the
analyses of the endangering-conduct finding and the best-interest finding.
      20
         In the issues presented section of Mother’s brief, she states that “the only
evidence presented of such failures resulted in [a] violation of § 161.001(c).” See Tex.
Fam. Code Ann. § 161.001(c)(2) (stating that “[e]vidence of one or more of the
following does not constitute clear and convincing evidence sufficient for a court to
make a finding under Subsection (b) and order termination of the parent–child
relationship: . . . (2) the parent is economically disadvantaged”). However, Mother
makes no argument related to economic disadvantages that prevented her from
completing the tasks on her service plan, though she does raise some within her issues
that challenge the endangering-conduct and best-interest findings. We therefore do
not address economic disadvantages as to the service-plan finding but will address
them when discussing the endangering-conduct and best-interest findings.

        Another discrepancy within Mother’s third and fourth issues is that although
Mother concluded her fourth issue challenging the specificity of the service plan with
the following sentence—“Mother contends that the evidence is legally and factually
insufficient to support a finding that Mother failed to comply with the services order
. . . and [that] termination was inappropriate”—it appears that argument was intended
to be construed with her third issue, which challenges the sufficiency of the evidence
to support predicate ground (O). We therefore broadly construe Mother’s third issue

                                          28
the Texas Supreme Court in which the service plan included only “requests,” the

service plan at issue here specifically established the actions that Mother was required

to take, and the record was clear that she did not complete all of the tasks on her

service plan. See In re A.L.R., 646 S.W.3d 833, 837 (Tex. 2022).

              1.     The Law on Subsection (O) and the Specificity Required in
                     a Service Plan

       Subsection (O) provides that

       [t]he court may order termination of the parent–child relationship if the
       court finds by clear and convincing evidence:

              (1) that the parent has:

              ....

               (O) failed to comply with the provisions of a court order that
       specifically established the actions necessary for the parent to obtain the
       return of the child who has been in the permanent or temporary
       managing conservatorship of the Department of Family and Protective
       Services for not less than nine months as a result of the child’s removal
       from the parent under Chapter 262 for the abuse or neglect of the
       child[.]

Tex. Fam. Code Ann. § 161.001(b)(1)(O).

       The Texas Supreme Court recently summarized the law on Subsection (O) and

the specificity required for a parent’s service plan:

       Under Subsection (O), “[t]he court may order termination of the parent–
       child relationship if the court finds by clear and convincing evidence:

as challenging the legal and factual sufficiency of the trial court’s predicate ground (O)
finding. See In re Z.M.M., 577 S.W.3d 541, 542–43 (Tex. 2019) (instructing courts of
appeals to “broadly construe issues to reach all core and substantive questions . . .
when reasonably possible”). See generally Tex. R. App. P. 38.1(f).

                                            29
      [the parent] failed to comply with the provisions of a court order that
      specifically established the actions necessary for the parent to obtain the
      return of the child.” Tex. Fam. Code [Ann.] § 161.001(b)(1)(O). “The
      [D]epartment . . . must write the service plan in a manner that is clear
      and understandable to the parent in order to facilitate the parent’s ability
      to follow the requirements of the service plan.” Id. § 263.102(d).
      Although the Family Code gives the trial court the discretion to modify
      the service plan with “any changes . . . it deems necessary[]” and to
      “render additional appropriate orders to . . . require compliance with”
      the service plan, the order must comply with the statute’s specificity
      requirement. Id. § 263.106.

A.L.R., 646 S.W.3d at 837. Because a trial court must necessarily decide that a court

order is sufficiently specific for the parent to comply before terminating a parent’s

rights under Section 161.001(b)(1)(O), a trial court cannot terminate parental rights

for failure to comply without first considering the order’s specificity. N.G., 577

S.W.3d at 239 (citing Tex. Fam. Code Ann. § 161.001(b)(1)(O)). We therefore review

the specificity of Mother’s service plan (her fourth issue) before reviewing her

compliance with the service plan (her third issue).

             2.     Analysis of Service Plan’s Specificity

      In her fourth issue, Mother contends that the service plan was not sufficiently

specific: “Either the trial court failed to establish such specificity, at which point the

case should be reversed, or it did consider the specificity, at which point it should be

held to the exact language it used, as it necessarily approved such language when it

ordered compliance.” Mother does not point out a deficiency in any of the delineated

tasks that would render one or more not sufficiently specific.



                                           30
      Here, the record demonstrates that the Department created Mother’s initial

family service plan on December 11, 2020. Mother received a copy of the plan, and

Moreno went over it with her. The plan set forth detailed tasks, such as the following:

      •      [Mother] will maintain safe[], stable, and appropriate housing.
             The home must have working utilities at all times. [Mother] will
             submit verifiable check stubs to show proof of employment.
             [Mother] must maintain a home that is drug free. [Mother] must
             provide information for all people living in the home. [Mother]
             must allow the caseworker to view the home before a
             recommendation of reunification can be made, including
             unannounced home visits. [Mother] may contact 2-1-1, United
             Way of Tarrant for assistance with basic needs, financial
             assistance, housing, education, legal aid, and health services.

      •      [Mother] will submit to a drug screening/assessment through
             Recovery Resource Council and follow through with ALL
             recommendations made by Recovery Resource staff. This
             includes, but is not limited to inpatient/outpatient treatment,
             aftercare services, random drug testing, substance abuse
             counseling, and attending NA/AA meetings. [Mother] will
             develop a relapse plan, including arrangements for the care of
             [Angela]. [Mother] will work to maintain 6 consecutive months of
             sobriety BEFORE the Department will make a recommendation
             of reunification.

             TASK IS NOT COMPLETE UNTIL PARENT FOLLOWS
             THROUGH WITH ALL RECOMMENDATIONS FROM
             ASSESSMENT STAFF, UP TO AND INCLUDING:
             INPATIENT, OUTPATIENT, AND NA/AA MEETINGS.

             [Mother] is responsible for calling and setting up appointments.

             CPS will recommend 6 months of sobriety before family
             reunification will be considered.

             CPS will make the appropriate referrals for this service.



                                          31
    Recovery Resource Council
    2700 Airport Freeway
    Fort Worth, Texas 76077
    817-332-6329.

•   [Mother] will submit to random drug testing at the request of the
    caseworker, service provider[,] and the courts. Test may include
    oral swab, urinalysis, and hair strand. [Mother] must attend drug
    testing site prior to the close of business on same day requested.
    [Mother] understands that refusal to submit to drug test request
    will result in POSITIVE FOR ALL SUBSTANCE.

    [MOTHER] WILL NEED IDENTIFICATION, DRIVER[’S]
    LICENSE OR FORM OF GOVERNMENT ID TO SHOW
    THE PROVIDER TO SUBMIT A DRUG TEST.

    [MOTHER] WILL REFRAIN FROM ANY DRUG USE AND
    CRIMINAL ACTIVITY.

    The caseworker will provide collection site information and
    referrals at the time of the request.

•   [Mother] was previously unsuccessfully discharged from therapy.
    [Mother] will complete psychosocial evaluation[,] and [Mother]
    will participate in individual counseling through Lena Pope.
    [Mother] will contact Lena Pope to set up initial appointment and
    all follow[-]up appointments.

    [Mother] will address the circumstances that led to the child’s
    removal. In addition parent will address home/financial stability,
    [her] substance abuse history, family violence history, co-
    parenting, and any issues stemming from the removal. [Mother]
    will be honest with the therapist in order to facilitate a successful
    discharge. [Mother] will consistently attend scheduled session
    with therapist and follow through with any recommendations
    until discharged by the therapist. If parent is unable to attend a
    session, [she] will call the provider and reschedule the
    appointment in a timely manner. If parent fail[s] to cancel a
    scheduled appointment, [she] will be subject to the provider’s
    attendance/cancellation policy.


                                 32
             THE THERAPIST IS THE ONLY PERSON WHO CAN
             DISCHARGE FOR COMPLETION.

             Lena Pope
             3200 Sanguinet Street
             Fort Worth, Texas 76107
             (817) 255-2667

      •      [Mother] is to complete a mental[-]health assessment through
             MHMR of Tarrant County. [Mother] is to follow through with all
             recommendations and requested evaluations.         [Mother] is
             responsible for contacting MHMR in order to schedule the
             assessment. [Mother] will be honest with staff about any mental
             health diagnoses and family history.

             [Mother] is to sign a release of information so that assessment
             information can be made available to the caseworker.

             MHMR of Tarrant County
             3840 Hulen St. North Tower
             Fort Worth, Texas 76107
             817-335-3022

      Later, after Father objected to the specificity of the plan, an amended service

plan was created on April 12, 2021. Moreno testified that the plan was amended as to

the random-drug-testing task and specified that the task was to be completed within

twenty-four hours of notification for the parents to attend a local lab.

      As can be seen from the sampling of tasks listed above, the family service plan

identified the tasks that Mother was required to complete. It was also specific as to

what Mother was required to do, where she was required to go for the task, and who

bore the responsibility for securing services.



                                           33
       In November 2021, when the trial court granted the motion to extend the

dismissal deadline, the trial court also ordered Mother to complete the following

services:21

       A. [Mother] shall continue to attend PACC for individual therapy until
       she has been successfully discharged by her therapist.

              B. [Mother] shall continue to submit to random drug testing to
       include urine, hair, swab[,] and nail testing. If a positive result, [Mother]
       shall complete another drug assessment and follow all the recommended
       services and is not limited to inpatient/outpatient treatment, aftercare
       services, random drug testing, substance abuse counseling, and attending
       NA/AA meetings. [Mother] will submit for random drug test within 24
       hours of [the] request[] before [the] close of business. Failure to take a
       requested test will result in the test being considered POSITIVE.

              C. [Mother] shall continue her medication management through
       MHMR and attend all follow[-]up appointments scheduled. [Mother]
       shall sign Release of Information with MHMR Services of Tarrant
       County, so OCOK Caseworker can get information and updates about
       her compliances with the program.

             D. [Mother] shall continue NA/AA group meetings and provide
       OCOK Caseworker sign[-]in sheets. [Mother] shall get a sponsor prior
       to a monitored return.

             E. [Mother] shall provide the Department with proof of
       employment via paycheck stubs and/or documents that show wages
       earned monthly to the OCOK Caseworker.

             F. [Mother] shall provide a copy of her lease agreement and
       monthly payment confirmations that demonstrate she is up to date with
       her rent and household bills. [Mother] will allow OCOK to enter the
       home to complete an assessment to ensure that the housing is safe and
       appropriate.

        Notably, the order does not state whether the services constitute an amended
       21

service plan. Nor does the order state that Mother is no longer required to comply
with the prior amended service plan.

                                            34
             G. [Mother] shall maintain safe and stable housing for her child.
      This will be demonstrated by the home being kept in a sanitary manner
      and free of safety hazards. Sanitary means that the beds, floors,
      appliances, furniture, counters, sinks, tubs, [and] toilets will be
      maintained in good working order, free of debris, standing water,
      standing urine/feces, animal feces, animal urine, drug . . . paraphernalia,
      alcohol[,] and prescription medications [that] might create risk for the
      child. [Mother] shall allow announced and unannounced visitation to
      the home by the caseworker Cecilia Moreno or other designated OCOK
      caseworker and shall notify the caseworker within 72 hours (3 days) of
      relocating or change in telephone number.

      These tasks were similarly specific to those in the initial and amended family

service plans with which Mother was already familiar. For example, Mother was not

simply required to be employed; instead, the trial court ordered her to show “proof of

employment via paycheck stubs and/or documents that show wages earned monthly

to the caseworker.” Likewise, Mother was not simply required to maintain safe and

stable housing for her child; instead, the plan specified how that would be

demonstrated—“by the home being kept in a sanitary manner and free of safety

hazards”—and “sanitary” was defined in detail.

      In the recent case from the Texas Supreme Court, the plan stated, “The

Department requests that [the father] participate in parenting classes.” A.L.R., 646

S.W.3d at 837.    The supreme court concluded that “[b]ecause the Department

requested (rather than required) the completion of various tasks to achieve mandatory

goals, the plan was ambiguous as to the specific actions required to obtain the child’s

return under Subsection (O).” Id. at 838. Unlike the service plan in A.L.R., Mother’s



                                          35
service plan included mandatory “shall” language as to each task that the court

ordered her to complete.

      Based on the level of detail and clear identification of tasks, we hold that the

services listed in the trial court’s November 12, 2021 “Order Extending Dismissal

Date, Setting Hearing Dates, and Court-Ordered Services” was sufficiently specific

because it set forth the terms of compliance with certainty and informed Mother what

duties and responsibilities had been imposed. See In re B.C., No. 01-21-00590-CV,

2022 WL 1216175, at *7 (Tex. App.—Houston [1st Dist.] Apr. 26, 2022, pet. denied)

(mem. op.) (holding service plan sufficiently specific when it contained provisions

similar to those here); In re D.K.J.J., No. 01-18-01081-CV, 2019 WL 2455623, at *15

(Tex. App.—Houston [1st Dist.] June 13, 2019, pet. denied) (mem. op.) (holding that

the service-plan requirements with which mother failed to comply were sufficiently

specific). Accordingly, we overrule Mother’s fourth issue.

             3.    Analysis of Mother’s Service-Plan Compliance

      In her third issue, Mother argues that the evidence is insufficient to support the

trial court’s Subsection (O) finding. Mother does not contest that (1) Angela has been

in the permanent or managing conservatorship of the Department for at least nine

months, (2) Angela came into the Department’s care as a result of removal from

Mother under Chapter 262 due to abuse or neglect, and (3) the trial court issued an

order that established the actions necessary for her to obtain Angela’s return. Mother



                                          36
instead attempts to parse the wording of the tasks on the service plan to show that

she complied, but her attempts are to no avail.

        For instance, with regard to the first task—“[Mother] shall continue to attend

PACC for individual therapy until she has been successfully discharged by her

therapist”—Mother argues that she was continuing to go “but was simply having

trouble contacting her therapist due to [Mother’s] getting a new telephone.” Mother

contends that the language of the requirement was that she continue until successful

discharge and that it did not mention that the task could be “violated by an

unsuccessful discharge.” Mother further contends that “if she had reconnected with

her therapist and resumed services after an unsuccessful discharge and was

subsequently successfully discharged, this would have satisfied the exact language of

the order.”          But Mother’s argument is conditioned on a scenario that is not

demonstrated in the record—“if she had reconnected with her therapist and resumed

services.” [Emphasis added.] There is no evidence that Mother restarted individual

therapy; instead, the evidence is that she was “unsuccessfully discharged” the week

prior to the April termination trial. Mother thus did not demonstrate compliance with

the first task. 22

        With regard to the third task, the evidence demonstrated that Mother had no-

showed for her November 2021 appointment for her medication management with

        With regard to the second task, we agree with Mother that she had complied
        22

with random drug testing, though there was one mention that Mother had failed to
show for a drug test in November 2021.

                                            37
MHMR. While this alone is not enough to support termination under Subsection (O),

it demonstrates that Mother did not “attend all follow[-]up appointments” as required

by her service plan. [Emphasis added.]

      With regard to the fourth task, which required Mother to provide the

caseworker with sign-in sheets for NA/AA group meetings, the record demonstrates

that Mother provided a document with dates, times, and a signature but no address.

When the caseworker attempted to verify that the document was what it purported to

be, she never received a call back from the alleged signer of the document. Mother

claims that “technically speaking, she was not required to provide documents that

were easily verifiable, and thus the fact that they were difficult to verify should not be

construed against Mother.” While Mother’s contention is “technically” correct, it

begs comprehension that the trial court intended for Mother to be allowed to submit

a fake sign-in sheet or a document that could not be verified.

      With regard to the fifth task, Mother was required to provide the Department

with documents that showed wages earned monthly. Mother points to evidence that

she provided the caseworker with her paystubs from Taco Bell. The caseworker,

however, testified that Mother had provided paystubs from Taco Bell for September

2021 to November 2021. Mother claims that “[t]his alone, technically, satisfies this

requirement.” Mother, however, ignores that the order specifically required her to

provide wage documentation monthly. Moreover, the order setting forth the service

plan was dated November 2021, and the trial began in April 2022. The record

                                           38
demonstrates that during that time period, Mother had provided only a pdf file in

February 2022 that had no phone number for the individual who wrote the document

and no address for the company that was allegedly employing Mother. Based on the

lack of information, the caseworker was unable to confirm the legitimacy of the

document and Mother’s employment. Moreover, even if that document could have

been verified, it does not show compliance with the task that requires monthly

documentation of her wages, and Mother testified that she had been employed at a

car wash for a few months before taking a job at a senior living center in March 2022.

Thus, Mother did not comply with the fifth task.

      Regarding the sixth task, Mother was required to provide a copy of her lease

agreement and monthly payment confirmations demonstrating that she was current

on her rent and household bills. Mother argues, “Again, it is important to note that

this does not specifically require her to have a lease agreement[] or any household

bills. The caseworker testified that she was provided with documentation regarding

[Mother’s] apartment. Maintaining the same apartment was not a condition of [this

task].” [Record reference omitted.] As with the first task, Mother attempts to parse

the plain language of the trial court’s order. Mother claims that the task does not

specifically require her to have a lease agreement or household bills; we disagree. The

task presumes that she will have a lease; it does not state that she “shall provide a copy

of her lease agreement[, if any,] and monthly payment confirmations that demonstrate

she is up to date with her rent[, if any,] and household bills[, if any].” The trial court

                                           39
could have included such wording if it had intended to allow Mother to have living

arrangements other than renting an apartment or a house. Moreover, there is no

evidence, and Mother does not argue, that she ever provided monthly payment

confirmations demonstrating that she was current on her household bills. Mother

thus failed to comply with the sixth task on her court-ordered service plan.

      With regard to the final task requiring Mother to maintain safe and stable

housing, Mother argues that she testified at the April portion of the trial that “she

would maintain her home for her daughter” and that she testified at the reconvened

trial in May that “her current home was appropriate for her daughter, including a well-

stocked fridge and room for her to stay.” Mother, however, ignores the “stable”

requirement that is explicit in the seventh task. Mother had been living in the

stranger’s apartment for only about five weeks at the time the termination trial

concluded on May 11, 2022. Prior to that time, Mother had lived with various friends

and in motels. Mother thus failed to comply with the seventh and final task on her

service plan.

      Viewing all evidence in the light most favorable to the trial court’s Subsection

(O) finding, resolving all disputed facts in favor of this finding if a reasonable

factfinder could do so, and disregarding evidence that a reasonable factfinder could

have disbelieved, we conclude that the evidence would enable a reasonable factfinder

to form a firm belief that Mother failed to complete the family service plan. See J.F.C.,

96 S.W.3d at 266; B.C., 2022 WL 1216175, at *8. We hold that the evidence is legally

                                           40
sufficient to support the finding that Mother failed to comply with a court order that

established the actions necessary to obtain Angela’s return.       See B.C., 2022 WL

1216175, at *8; see also Tex. Fam. Code Ann. § 161.001(b)(1)(O).

      Considering the entire record, the evidence that cannot be credited in favor of

the finding is not so significant that a factfinder could not reasonably have formed a

firm belief that Mother failed to complete the family service plan; Mother’s arguments

to the contrary do not create doubt about whether the tasks were completed.23 We

hold that the evidence is factually sufficient to support the finding that Mother failed

to comply with a court order that established the actions necessary to obtain Angela’s

return. See B.C., 2022 WL 1216175, at *9; In re L.C.L., 599 S.W.3d 79, 86 (Tex.

App.—Houston [14th Dist.] 2020) (en banc op. on reh’g) (holding evidence legally

and factually sufficient to support termination under predicate ground (O) because

mother failed to show up for all scheduled drug tests, failed to attend individual

therapy, and failed to attend domestic-violence counseling), pet. denied, 629 S.W.3d 909

(Tex. 2021); see also Tex. Fam. Code Ann. § 161.001(b)(1)(O). We therefore overrule

Mother’s third issue.

      23
        No evidence was presented to demonstrate that Mother was unable to comply
or that her failure to comply was not her fault, and she does not argue this on appeal.
See Tex. Fam. Code Ann. § 161.001(d) (setting forth affirmative defense that a court
may not order termination under Subsection (O) based on the parent’s failure to
comply with a specific provision of a court order if a parent proves by a
preponderance of evidence that the parent was unable to comply with specific
provisions of the court order and the parent made a good-faith effort to comply with
the order and the failure to comply with the order is not attributable to any fault of
the parent).

                                          41
      B.     Endangering-Conduct Challenge

      In her second issue, Mother argues that the evidence is insufficient to support

the trial court’s endangering-conduct finding. 24 Viewing the evidence in the light

most favorable to the trial court’s finding, as we are required to do, we hold that the

record contains legally sufficient evidence of endangering conduct.

             1.       The Law on Conduct-Based Endangerment

      Subsection (E) requires a finding that the parent engaged in conduct or

knowingly placed the child with persons who engaged in conduct that endangered the

physical or emotional well-being of the child.              Tex. Fam. Code Ann.

§ 161.001(b)(1)(E). To “‘[e]ndanger’ means to expose to loss or injury, to jeopardize.”

Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987); In re A.O., No. 02-

21-00376-CV, 2022 WL 1257384, at *8 (Tex. App.—Fort Worth Apr. 28, 2022, pet.

denied) (mem. op.).

      Conduct-based endangerment under Subsection (E) requires more than a

“single act or omission”; it requires a “voluntary, deliberate, and conscious course of

conduct.” In re R.H., No. 02-20-00396-CV, 2021 WL 2006038, at *13 (Tex. App.—

Fort Worth May 20, 2021, no pet.) (mem. op.). As a course of conduct, evidence of

endangerment under Subsection (E) “is not limited to actions directed towards the

      24
         Mother does not specify whether she is challenging the finding for legal or
factual sufficiency. Because Mother prays that we reverse the termination order and
“instruct the return of the child to her care,” which would require a rendition rather
than a remand, we presume that Mother is challenging solely the legal sufficiency of
the finding.

                                          42
child,” In re J.F.-G., 627 S.W.3d 304, 315 n.43 (Tex. 2021) (quoting J.O.A., 283 S.W.3d

at 345), and may include “actions before the child’s birth, actions while the child is not

in the parent’s presence, and actions while the child is in the Department’s custody.”

See In re C.Y., No. 02-21-00261-CV, 2022 WL 500028, at *2 (Tex. App.—Fort Worth

Feb. 18, 2022, pet. denied) (mem. op.). Because a parent’s illegal drug use exposes her

child to the possibility the parent may be impaired or imprisoned, evidence of illegal

drug use supports a finding that the parent engaged in a course of conduct that

endangered the child’s physical or emotional well-being. See J.O.A., 283 S.W.3d at

345. As we have previously noted,

      Also as part of the endangering-conduct analysis, a court may consider a
      parent’s failure to complete a service plan. See In re R.F., 115 S.W.3d
      804, 811 (Tex. App.—Dallas 2003, no pet.).

             As a general rule, conduct that subjects a child to a life of
      uncertainty and instability endangers the child’s physical and emotional
      well-being. See [In re] S.D., 980 S.W.2d [758,] 763[ (Tex. App.—San
      Antonio 1998, pet. denied)]. A factfinder may infer from past conduct
      endangering the well-being of the child that similar conduct will recur if
      the child is returned to the parent. In re M.M., No. 02-08-00029-CV,
      2008 WL 5195353, at *6 (Tex. App.—Fort Worth Dec. 11, 2008, no
      pet.) (mem. op.). Further, “evidence of improved conduct, especially of
      short[ ]duration, does not conclusively negate the probative value of a
      long history of drug use and irresponsible choices.” . . . J.O.A., 283
      S.W.3d [at] 346 . . . .

In re M.B., No. 02-15-00128-CV, 2015 WL 4380868, at *12 (Tex. App.—Fort Worth

July 16, 2015, no pet.) (mem. op.).       Additionally, “[a] parent’s mental health is

frequently considered in reviewing the sufficiency of the evidence under



                                           43
endangerment grounds.” In re J.P.-L., 592 S.W.3d 559, 583 n.26 (Tex. App.—Fort

Worth 2019, pet. denied).

             2.     Analysis

      Mother focuses her argument on the following portion of Moreno’s testimony:

      [Mother] has not had stability since the onset of the case. There [are]
      concerns with her work stability, home stability, continuing to follow
      through with services or just simple appointments that . . . if they were
      to be [Angela’s] appointments, it would be a concern for . . . meeting
      [Angela’s] basic medical needs, and just the fact that she doesn’t have the
      . . . stability financially to provide her basic needs at home.

Mother contends that such “evidence does not establish clearly and convincingly a

course of conduct that endangers the child, especially given that the trial court found

that it did not establish violations of [S]ubsection (E) as a result of Mother[’s] being

economically disadvantaged.”25 The trial court, however, was entitled to consider

more than that single portion of Moreno’s testimony.

      The trial court could have based its endangering-conduct finding on Mother’s

admission that she had started using marijuana in 2018 and cocaine in 2019 and had

used drugs until she found out that she was pregnant with Angela;26 her failure to



      25
        Despite Mother’s specific reliance on Section 161.001(c), which explains that
a court may not terminate based on a parent’s being economically disadvantaged, the
Department does not address or even mention Section 161.001(c) in its brief.
      26
        It is also possible that the trial court disbelieved Mother’s testimony that she
had stopped using cocaine when she discovered that she was pregnant with Angela
because Mother’s hair-strand test from the month after she gave birth to Angela was
positive for cocaine metabolite. Additionally, the record shows that Mother had other

                                          44
demonstrate compliance with her depression medication;27 her failure to be

discharged successfully from therapy; her arrest for theft;28 and her continued

involvement with Father up until a few months prior to the April 2022 termination

trial, which was during the time that he was continuing to test positive for drugs (or

no-showing for requested drug tests).29 None of these acts or omissions rely on

Mother’s economic disadvantages. Moreover, neither the trial court nor this court is

required to negate the probative value of Mother’s history of irresponsible choices

merely because there was some evidence of improved conduct for a short duration.

See J.O.A., 283 S.W.3d at 346. Having looked at all the evidence in the light most

favorable to the challenged finding and determined that a reasonable factfinder could

have formed a firm belief or conviction that the finding is true, we hold that the

children in her possession until October 2019, which was during the time that she was
using marijuana, if not both marijuana and cocaine.
      27
         See, e.g., In re E.G., 643 S.W.3d 236, 253 (Tex. App.—Amarillo 2022, no pet.)
(stating that because the evidence showed that before and after the child’s birth
mother did not take the medication that was prescribed for her depression and
anxiety, the trial court could have concluded that mother’s failure to take the
medication after the child’s birth endangered the child’s well-being).

       See, e.g., In re D.B.S., No. 05-20-00959-CV, 2021 WL 1608497, at *6 (Tex.
      28

App.—Dallas Apr. 26, 2021, pet. denied) (mem. op.) (noting in endangerment analysis
that mother “was also arrested for theft, though the case was later dismissed”).
      29
        See, e.g., E.G., 643 S.W.3d at 253 (“The trial court could have concluded that
[m]other’s ongoing relationship with [f]ather [who was using drugs] jeopardized her
substance[-]abuse recovery[] and posed a risk to [the child’s] emotional and physical
well-being.”); In re E.R.W., 528 S.W.3d 251, 265 (Tex. App.—Houston [14th Dist.]
2017, no pet.) (holding that factfinder could reasonably infer from a parent’s refusal to
take a drug test that the parent was using drugs).

                                           45
evidence is legally sufficient to support the trial court’s finding that Mother engaged in

conduct or knowingly placed Angela with persons who engaged in conduct that

endangered Angela’s physical or emotional well-being. See Tex. Fam. Code Ann.

§ 161.001(b)(1)(E); E.R. v. Tex. Dep’t of Fam. & Protective Servs., No. 03-20-00033-CV,

2020 WL 3968233, at *7 (Tex. App.—Austin July 7, 2020, no pet.) (mem. op.)

(holding evidence legally sufficient to support endangering-conduct finding when

evidence showed, among other things, that Mother had stopped therapy before being

successfully discharged and had used drugs). 30 We overrule Mother’s second issue.

      C.     Best-Interest Challenge

      In her fifth issue, Mother argues that the trial court erred by finding that it was

in Angela’s best interest for Mother’s parental rights to be terminated.31 Mother’s



      30
         Because we affirm the trial court’s termination order on the basis of
Subsection (E), which subjects Mother to the applicability of Section 161.001(b)(1)(M)
as a potential ground for termination for any children she may have in the future, we
need not address the sufficiency of the evidence supporting the termination of
Mother’s parental rights under Subsection (D), which she challenges in her first issue.
See Tex. Fam. Code Ann. § 161.001(b)(1)(M) (stating that court may order termination
of parent–child relationship if court finds by clear and convincing evidence that
parent has had a parent–child relationship “terminated with respect to another child
based on a finding that the parent’s conduct was in violation of Paragraph (D) or
(E)”). See generally N.G., 577 S.W.3d at 235–36 (holding that due process requires a
court of appeals to address challenged findings under Section 161.001(b)(1)(D) or (E)
of the Texas Family Code because of the collateral consequences as to other children
under Section 161.001(b)(1)(M), even if other findings support termination of parental
rights).
      31
        We construe Mother’s argument as challenging the legal sufficiency of the trial
court’s best-interest finding.

                                           46
failings—many of which were identified in the predicate-grounds analysis—support

the trial court’s best-interest finding.

              1.      Law on Best Interest

       Although we generally presume that keeping a child with a parent is in the

child’s best interest, In re R.R., 209 S.W.3d 112, 116 (Tex. 2006), the best-interest

analysis is child-centered, focusing on the child’s well-being, safety, and development,

In re A.C., 560 S.W.3d 624, 631 (Tex. 2018). In determining whether evidence is

sufficient to support a best-interest finding, we review the entire record. In re E.C.R.,

402 S.W.3d 239, 250 (Tex. 2013). Evidence probative of a child’s best interest may be

the same evidence that is probative of a Subsection (b)(1) ground. Id. at 249; C.H., 89

S.W.3d at 28; see Tex. Fam. Code Ann. § 161.001(b)(1), (2). We also consider the

evidence in light of nonexclusive factors that the factfinder may apply in determining

the child’s best interest:

       (A)    the [child’s] desires . . . ;
       (B)    the [child’s] emotional and physical needs[,] . . . now and in the
              future;
       (C)    the emotional and physical danger to the child now and in the
              future;
       (D)    the parental abilities of the individuals seeking custody;
       (E)    the programs available to assist these individuals to promote the
              [child’s] best interest . . . ;
       (F)    the plans for the child by these individuals or[, if applicable,] by
              the agency seeking custody;



                                              47
       (G)    the stability of the home or proposed placement;
       (H)    the [parent’s] acts or omissions . . . indicat[ing] that the existing
              parent–child relationship is not a proper one; and
       (I)    any excuse for the [parent’s] acts or omissions.
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976) (citations omitted); see E.C.R.,

402 S.W.3d at 249 (stating that in reviewing a best-interest finding, “we consider,

among other evidence, the Holley factors” (footnote omitted)); In re E.N.C., 384

S.W.3d 796, 807 (Tex. 2012). These factors are not exhaustive, and some listed

factors may not apply to some cases.            C.H., 89 S.W.3d at 27.     Furthermore,

undisputed evidence of just one factor may be sufficient to support a finding that

termination is in the child’s best interest. Id. On the other hand, the presence of

scant evidence relevant to each factor will not support such a finding. Id.

              2.     Analysis

       Here, Mother’s brief fails to provide any analysis of the Holley factors. Instead,

Mother argues that the only best-interest evidence that the Department presented was

“tied up with the statutory grounds for termination,” that the ad litem’s reasoning was

based on the fact that Mother was economically disadvantaged, and that the

Department put on no evidence that Mother lacked parenting skills. We will address

the first two arguments in turn and then address Mother’s parenting skills as part of

our analysis of the Holley factors.




                                           48
      Mother’s first argument—that the only best-interest evidence that the

Department presented was “tied up with the statutory grounds for termination”—

ignores that case law permits the predicate-grounds evidence to be considered in

evaluating the best-interest ground. As stated above, evidence probative of a child’s

best interest may be the same evidence that is probative of a Subsection (b)(1)

predicate ground. E.C.R., 402 S.W.3d at 249. The Department was therefore not

required to put on a different set of evidence to prove up the best-interest ground

than it did to prove up the predicate grounds. See id.

      With regard to the ad litem’s termination recommendation—that “neither

parent [was] capable of providing a stable home for themselves, much less for a child;

have the financial wherewithal to take care of themselves, much less for a child; [and]

lack the stability”—it is clear that the trial court did not give weight to such testimony

as the trial court specifically stated in the termination order that the termination of

Mother’s parental rights was not based on evidence that Mother is economically

disadvantaged.    As explained above in the endangering-conduct analysis and as

explained below in the Holley-factor analysis, the evidence revealed other bases besides

the fact that Mother was economically disadvantaged. Accordingly, we conclude that

the termination of Mother’s parental rights was not improper just because some of

the best-interest evidence indicates that she is economically disadvantaged. See In re

A.F., No. 10-19-00335-CV, 2020 WL 1313450, at *19 (Tex. App.—Waco Mar. 19,

2020, no pet.) (mem. op.).

                                           49
      Turning now to the Holley factors, as to the first factor, Angela was

approximately eighteen months old at the time of the termination trial. She was

therefore too young to express her desires regarding whether she wanted to live with

Mother. See In re R.S.D., 446 S.W.3d 816, 818, 820 (Tex. App.—San Antonio 2014,

no pet.) (holding that the child, who was “almost four years old” at the time of trial,

was “too young to have stated his desires”). Because there was no evidence of

Angela’s desires, this factor is neutral. See In re X.R.L., 461 S.W.3d 633, 640 (Tex.

App.—Texarkana 2015, no pet.) (“[T]he first Holley factor is neutral because no

evidence of the children’s desires was presented.”).

      As to the second factor, 32 the record demonstrates that Angela previously had

medical needs that involved her inability to speak and swallow properly and a

eustachian-tube disorder, but by the time of the trial, she had been discharged from

speech therapy, her ENT specialist, and ECI because she was on target for her age.

The record did not list any specific medical or emotional needs beyond those typical

for Angela’s age. However, Moreno stated that due to Angela’s young age, “[W]e’re


      32
         With regard to the second and third factors that focus on the child’s
emotional and physical needs and danger to the child now and in the future, this court
has recently noted, “Children need long-term safety and stability.” In re V.S., No. 02-
22-00063-CV, 2022 WL 2252775, at *4 (Tex. App.—Fort Worth June 23, 2022, pet.
denied) (mem. op.) (first citing Tex. Fam. Code Ann. § 263.307(a) (“[T]he prompt and
permanent placement of the child in a safe environment is presumed to be in the
child’s best interest.”); then citing In re M.A.J., 612 S.W.3d 398, 411 (Tex. App.—
Houston [1st Dist.] 2020, pet. denied) (op. on reh’g); and then citing A.C. v. Tex. Dep’t
of Fam. & Protective Servs., 577 S.W.3d 689, 705–06 (Tex. App.—Austin 2019, pet.
denied)).

                                           50
not sure as to if there’s any other medical needs in the future” and noted concerns

about Mother’s ability to meet Angela’s basic medical needs due to her failure to

follow through with her own “services or just simple appointments.” Moreover, the

initial referral in the record notes that two of Mother’s prior children were removed

from the home due to “failing to provide ongoing medical care for special needs of

the children.” This factor weighs slightly in favor of the trial court’s best-interest

finding.

      Relevant to the third and eighth factors—emotional and physical danger to the

child and acts or omissions that may indicate an improper parent–child relationship—

is the evidence that Mother had moved in with a stranger days before the termination

trial started and planned to have Angela live with her in the stranger’s apartment.

Additionally, Mother was arrested for theft while the termination case was pending,

she was discharged unsuccessfully from individual therapy, and there were concerns

about her truthfulness when she said that she was compliant with taking her

depression medication. 33 Mother admitted to using marijuana and cocaine prior to

learning of her pregnancy and tested positive for cocaine metabolite the month after

Angela was born, though this is somewhat mitigated by the fact that she had not

      33
         See, e.g., In re K.S.O.B., No. 01-18-00860-CV, 2019 WL 1246348, at *25 (Tex.
App.—Houston [1st Dist.] Mar. 19, 2019, no pet.) (mem. op.) (stating that a parent’s
lack of progress in managing her mental-health condition is relevant to the best-
interest determination); In re J.-M.A.Y., No. 01-15-00469-CV, 2015 WL 6755595, at *7
(Tex. App.—Houston [1st Dist.] Nov. 5, 2015, pets. denied) (mem. op.) (noting that
evidence that a parent is noncompliant with prescribed psychiatric medication is not
consistent with providing a safe and stable environment for the children).

                                         51
tested positive for drugs since then even though she continued to be in a relationship

with Father (who continued to test positive throughout the case) until a few months

prior to the termination trial. Moreover, prior to Mother’s relationship with Father

and Angela’s conception, Mother had prior CPS history due to being the victim of

domestic violence at the hands of Husband, but Mother testified that she had filed for

divorce from Husband. These factors weigh slightly in favor of the trial court’s best-

interest finding.

       The aforementioned evidence is also relevant to the fourth Holley factor

regarding Mother’s parenting abilities. In contrast to Mother’s failures listed above,

the record demonstrates that Mother regularly visited with Angela, and no parenting

issues were noted at the visits. As for the parenting abilities of the foster parents, the

record demonstrates that they were meeting Angela’s emotional, developmental,

medical, educational, and physical needs, and Moreno opined that they would be able

to meets those same needs in the future. The record notes that Angela was thriving in

her foster home. This factor is neutral.

       As to the fifth Holley factor—programs available to the parties seeking

custody—it is evident from the detailed factual background section and the analysis of

predicate ground (O) above that Mother did not comply with multiple tasks on her

service plan. This factor weighs in favor of the trial court’s best-interest finding.

       Regarding the sixth factor that deals with the parties’ plans for Angela,

Mother’s plans for Angela included that she would live in the apartment with Mother

                                            52
and the stranger (as well as the stranger’s children) and that a babysitter would keep

Angela while Mother was at work. The Department’s plan was for Angela to be

adopted by her current foster parents who were adoption motivated and had been

part of Angela’s life throughout the case, as they had served as respite care for her

caregivers while she was living in the initial foster home. This factor weighs slightly in

favor of the trial court’s best-interest finding.

       As to the ninth factor, involving excuses for the parent’s acts or omissions,

Mother missed several visits due to a lack of transportation, had lost an apartment due

to having her bank account frozen for suspected fraud, and had to quit a job due to

lack of transportation after she lost her apartment. But we do not count these against

Mother as they could constitute evidence that Mother was “economically

disadvantaged.” See Tex. Fam. Code Ann. § 161.001(c)(2). With regard to not

completing therapy, Mother said that she had obtained a new phone and was having

trouble contacting her therapist. As to the positive hair-strand test after Angela was

born, Mother blamed it on the epidural or medications given to her in the hospital,

sexual contact with Angela’s father, or “touching [cocaine] on a table or something”

because she said that there was cocaine in the home while she was pregnant with

Angela. Additionally, Mother had denied being pregnant with Angela when Moreno

first asked her; had later told Moreno that she had a miscarriage; and had ultimately

admitted her pregnancy to Moreno in July 2020, despite learning in February 2020

that she was pregnant. Moreover, Mother had lied to her therapist about her January

                                             53
2022 arrest on the theft charge, claiming that it had occurred when she was eighteen

years old. This factor weighs in favor of the trial court’s best-interest finding.

       We finally address the seventh Holley factor as to the stability of the home or

proposed placement. See In re G.N., No. 13-18-00464-CV, 2018 WL 6815502, at *9

(Tex. App.—Corpus Christi–Edinburg Dec. 27, 2018, no pet.) (mem. op.) (“A child’s

need for permanence through the establishment of a ‘stable, permanent home’ has

been recognized as the paramount consideration in determining best interest.”). Here,

Mother had been living in a stranger’s apartment for a few days prior to the start of

the April termination trial and did not know how many places she had lived since

Angela was born; she testified that she had initially lived in an apartment with Father

but then had lived with various friends, with her mother, in various motels, in her

own apartment, and in the apartment with the stranger that she met right before the

termination trial. Mother testified that the stranger would let her live with her as long

as she needed but that she (Mother) was also going to look for an apartment. Mother

did not appear to have a plan in place for a permanent home. By contrast, Angela had

been placed in a stable home, and the Department’s plan was for her to be adopted by

that family. The record demonstrated that Angela was thriving in the home, that her

needs were being met, and that she had formed a bond with her foster parents.

Consideration of the seventh Holley factor weighs in favor of termination. See V.S.,

2022 WL 2252775, at *5–6 (concluding that seventh factor weighed in favor of trial

court’s best-interest finding because father’s living situation was uncertain and varied

                                            54
from living in an unlivable camper to a Motel 6 to being homeless at various points

during the case while the child was in a stable home with plans for adoption); G.N.,

2018 WL 6815502, at *9–10 (concluding that seventh factor weighed in favor of

termination because mother was recently homeless and gave conflicting plans about

moving to Dallas or staying long-term in Ingleside while the four children were

thriving in their foster families who intended to adopt the children).

      Overall, having considered the trial record in the light most favorable to the

judgment, we conclude that a reasonable trier of fact could have formed a firm belief

or conviction, based on clear and convincing evidence, that termination of Mother’s

parental rights to Angela was in Angela’s best interest. See V.S., 2022 WL 2252775, at

*6–7 (holding evidence legally sufficient to support best-interest finding, despite

father’s excuse of being economically disadvantaged, because most of the evidence

constituting father’s bad acts—drug abuse and criminal history—was irrelevant to his

financial situation); A.F., 2020 WL 1313450, at *18–19 (holding evidence legally

sufficient to support best-interest finding and concluding that termination “was not

improper just because some of the evidence indicated that [mother was] economically

disadvantaged” when evidence revealed that there was domestic violence in the home

and that mother was using illegal drugs); G.N., 2018 WL 6815502, at *8–10 (holding

evidence legally sufficient to support best-interest finding, despite mother’s financial

struggles demonstrating that she was economically disadvantaged and that she had not

tested positive for drugs since the children were removed, because mother had been

                                           55
cited twice previously for neglectful supervision of her children and had not

demonstrated any kind of significant change as a result of complying with the

nonfinancial tasks on her service plan and was recently homeless with no concrete

plan for permanency). Though the evidence is not overwhelming, we hold that it is

legally sufficient to rebut the strong presumption that keeping Angela with her

biological mother is in her best interest. See Tex. Fam. Code Ann. § 153.131; G.N.,

2018 WL 6815502, at *10. Accordingly, we overrule Mother’s fifth issue.

                                 V. Father’s Appeal

       Father’s court-appointed appellate attorney filed a motion to withdraw as

counsel and a brief in support of that motion, averring that after diligently reviewing

the record, he believes that the appeal is frivolous. See Anders v. California, 386 U.S.

738, 744–45, 87 S. Ct. 1396, 1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–77

(Tex. App.—Fort Worth 2003, no pet.) (reasoning that Anders procedures apply in

noncriminal appeals when appointment of counsel is mandated by statute). The brief

meets the requirements of Anders by presenting a professional evaluation of the

record and demonstrating why there are no arguable grounds to be advanced on

appeal.   Although given the opportunity, Father did not file a response.          The

Department filed a letter stating that it would not be submitting a response to the

Anders brief.

       As the reviewing appellate court, we must independently examine the record to

decide whether an attorney is correct in determining that the appeal is frivolous. See

                                          56
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); In re K.R.C., 346 S.W.3d

618, 619 (Tex. App.—El Paso 2009, no pet.). Having carefully reviewed the record

and the Anders brief, we agree that Father’s appeal is frivolous. We find nothing in

the record that might arguably support Father’s appeal. See Bledsoe v. State, 178 S.W.3d

824, 827 (Tex. Crim. App. 2005).

                                      VI. Conclusion

      Having overruled Mother’s second through fifth issues, which are dispositive

of her appeal, and having held that nothing in the record might arguably support

Father’s appeal, we affirm the trial court’s judgment terminating Mother’s and

Father’s parental rights to Angela.

                                                       /s/ Dabney Bassel

                                                       Dabney Bassel
                                                       Justice

Delivered: September 22, 2022




                                            57